EXHIBIT 10.5
EXTRACTION OIL & GAS, INC.
EXECUTIVE SEVERANCE PLAN


Extraction Oil & Gas, Inc. (the “Company”) has adopted this Extraction Oil &
Gas, Inc. Executive Severance Plan for eligible executives of the Company (the
“Plan”), effective as of November 13, 2019 (the “Effective Date”). The Plan is
intended to provide severance benefits to eligible executives in the event of
certain qualifying terminations of employment from the Company. The Plan, as a
“severance pay arrangement” within the meaning of Section 3(2)(B)(i) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), is
intended to be and will be administered and maintained as an unfunded welfare
benefit plan under Section 3(1) of ERISA.


1.Eligible Executives. An executive of the Company will become a participant in
the Plan (a “Participant”) as of the date the executive is specifically
designated a participant by the Plan Administrator (as defined below in Section
5.1).


2.Eligibility for Severance Benefits.


2.1 Participant will be eligible to receive Severance Benefits (as defined below
in Section 3.2) under the Plan upon the Participant’s Qualifying Termination (as
defined below in Section 2.3), provided that the Participant:


a.enters into a Participation Agreement with the Company in substantially the
form set forth on Schedule A hereto (a “Participation Agreement”), which will
include a Restrictive Covenant Agreement (a “Restrictive Covenant Agreement”);


b.performs all transition and other matters required of the Participant by the
Company before the Participant’s Qualifying Termination;


c.returns to the Company any property of the Company that has come into the
Participant’s possession upon the Participant’s Qualifying Termination; and


d.executes and returns (and does not thereafter revoke), within 45 days after
the Participant’s Qualifying Termination, a general release in a form acceptable
to the Plan Administrator (the “Release”), under which the Participant, among
other things, releases and discharges the Company and its subsidiaries and
affiliates from all claims and liabilities relating to the Participant’s
employment with the Company and the termination of such employment. “Release
Effective Date” means, with respect to a Participant, the date the Participant’s
Release becomes effective and is no longer subject to revocation. “Payment Date”
means the Company’s first regularly scheduled payroll date after the Release
Effective Date.


2.2 “Termination of Employment” means, with respect to each Participant, the
Participant’s termination of employment with the Company and all of its
subsidiaries and affiliates. Any payments to be made to a Participant under the
Plan upon a Termination of Employment will only be made upon such Participant’s
“separation from service,” as such term is defined under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).


2.3 “Qualifying Termination” means, with respect to each Participant, a
Termination of Employment:
a.by the Company not for Cause (as defined below in Section 2.4);


b.by the Participant with Good Reason (as defined below in Section 2.5); or





--------------------------------------------------------------------------------

EXHIBIT 10.5
c.due to the Participant’s Disability (as defined below in Section 2.6) or
death.


If the Participant’s Termination of Employment is by the Company for Cause or by
the Participant without Good Reason, the Participant will not be eligible to
receive Severance Benefits under the Plan.


2.4 “Cause” means, with respect to each Participant, a determination by the Plan
Administrator that the Participant:
a.has engaged in gross negligence or willful misconduct in the performance of
the Participant’s duties with respect to the Company or any of its affiliates;


b.has materially breached any provision of the Participant’s Participation
Agreement;


c.has committed an act of theft, fraud, embezzlement, misappropriation, or
willful breach of a fiduciary duty with respect to the Company or any of its
affiliates; or


d.has been convicted of, pleaded no contest to, or received adjudicated
probation or deferred adjudication in connection with a crime involving fraud,
dishonesty, or moral turpitude, or any felony (or a crime of similar import in a
foreign jurisdiction).


In order to terminate a Participant’s employment for Cause, the Plan
Administrator must provide the Participant with a written notice providing in
reasonable detail the specific circumstances alleged to constitute Cause and the
Participant must not have cured or remedied the alleged Cause event (if
susceptible to cure) in the Plan Administrator’s good faith judgment within 30
days after the Participant’s receipt of such notice.


2.5 “Good Reason” means, with respect to each Participant, the occurrence of any
of the following events:


a.a material diminution in the Participant’s base salary;


b.a material diminution in the Participant’s authority, duties, or
responsibilities;


c.the involuntary relocation of the geographic location of the Participant’s
principal place of employment by more than 50 miles; or


d.a material breach by the Company of the Plan with respect to the Participant.


Any assertion by a Participant of a Termination of Employment for “Good Reason”
will not be effective unless all of the following conditions are satisfied: (i)
the condition described in Section 2.5(a), (b), or (c) giving rise to the
Participant’s Termination of Employment must have arisen without the
Participant’s consent; (ii) the Participant must provide written notice to the
Company of such condition within 45 days of the later of the initial existence
of the condition or when the Participant first learns of the existence of the
condition (provided that such notice, if provided within 45 days of when the
Participant first learns of the existence of the condition, must in all
circumstances be provided no later than 90 days after the initial existence of
the condition); (iii) the condition specified in such notice must remain
uncorrected for 30 days after receipt of such notice by the Company; and (iv)
the Participant’s Termination of Employment must occur within 90 days after the
initial existence of the condition specified in such notice or when the
Participant first learns of the existence of the condition (provided, however,
that such termination may in no circumstance occur later than 2 years after the
initial existence of the condition).





--------------------------------------------------------------------------------

EXHIBIT 10.5
2.6 “Disability” means, with respect to each Participant, an incapacity that has
resulted in qualification of the Participant to receive long-term disability
benefits under the Company’s long-term disability plan; and if the Participant
is not covered by such a plan, the Participant will be considered to have a
Disability if the Participant’s incapacity results in a determination by the
Social Security Administration that the Participant is entitled to a Social
Security disability benefit.


2.7 If the Participant dies before receiving a portion of the Participant’s
Severance Benefits under the Plan, any remaining Severance Benefits will be paid
to the appointed administrator, executor, or personal representative of the
Participant’s estate no later than March 15th following the calendar year in
which the Participant’s death occurs.


3.Severance Benefits.


3.1 Participation in the Plan will not affect any Participant’s rights to the
following Company benefits, which the Company will pay in accordance with
applicable law and terms of the applicable Company plan, in each case to the
extent applicable to the Participant (the “Accrued Benefits”):


a.base salary earned through Termination of Employment;


b.unpaid annual cash bonus for the calendar year before the year in which
Termination of Employment occurs; provided, however, that a Participant will not
be entitled to payment of any bonus upon a Termination of Employment for Cause;


c.reimbursement for approved but unreimbursed business expenses incurred through
Termination of Employment;


d.continued insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) and any similar state law; and


e.vested retirement benefits under the Company’s retirement plans.


3.2 If the Participant satisfies the requirements of the Plan, including the
Participant’s execution and non-revocation of the Release, upon a Qualifying
Termination, the Participant will be eligible to receive the following (the
“Severance Benefits”):


a.If the Qualifying Termination occurs outside a Change in Control Period (as
defined below in Section 3.3) and is by the Company not for Cause (but not
including the Participant’s Termination of Employment due to Disability or
death) or by the Participant for Good Reason, then Severance Benefits will be as
follows:


i.on the Payment Date, a lump sum cash amount equal to the Participant’s annual
base salary as in effect immediately before the Qualifying Termination, divided
by 12, multiplied by the Non-CIC Applicable Factor for the Participant set forth
on Schedule B hereto;


ii.on the Payment Date, a lump sum cash amount equal to the Participant’s target
annual cash bonus for the year of the Qualifying Termination, prorated to
reflect the number of days that the Participant was employed during the year of
the Qualifying Termination;


iii.if the Participant timely and properly elects health plan continuation
coverage under COBRA, the Company will reimburse the Participant for the monthly
COBRA



--------------------------------------------------------------------------------

EXHIBIT 10.5
premium paid by the Participant for the Participant and the Participant’s
dependents; provided that the Participant will be eligible to receive such
reimbursement until the earliest of (A) the 18-month anniversary of the
Qualifying Termination, (B) the date the Participant is no longer eligible to
receive COBRA continuation coverage, and (C) the date the Participant becomes
eligible to receive substantially similar coverage from another employer or
other source; and provided, further, that if the Company’s payments under this
Section 3.2(a)(iii) would violate the nondiscrimination rules under the ACA, or
result in the imposition of penalties under the ACA, the Participant will not be
entitled to any such payments; and


iv.notwithstanding anything to the contrary contained in any equity compensation
plan of the Company (each, an “Equity Plan”) or any award agreement thereunder,
acceleration of the Participant’s outstanding Equity Plan awards as follows:


A.each Equity Plan award that vests based solely on continued service (a “Time
Award”) will become 100% vested on the Payment Date,


B.for each Equity Plan award that vests based on the attainment of performance
goals (“a Performance Award”), if there is less than 1 year remaining in the
applicable performance period, the award will remain outstanding and continue to
vest under its original terms (only without regard to any continued service
requirement); and if there is more than 1 year remaining in the applicable
performance period, the award will remain outstanding and continue to vest under
its original terms (only without regard to any continued service requirement)
and the final amount of the award will be prorated based on the number of days
that the Participant was employed during the performance period, and


C.each exercisable Equity Plan award (e.g., a stock option or a stock
appreciation right) that is or becomes exercisable will remain exercisable until
the latest date on which the award would have expired by its original terms
(disregarding any early termination due to separation from service), subject to
any rights the Company may have to liquidate such award for fair market value in
connection with a corporate transaction.


b.If the Qualifying Termination occurs inside a Change in Control Period and is
by the Company not for Cause (but not including the Participant’s Termination of
Employment due to Disability or death) or by the Participant for Good Reason,
then the Severance Benefits will be as follows:


i.on the Payment Date, a lump sum cash amount equal to the sum of the
Participant’s annual base salary plus target annual bonus as in effect
immediately before the Qualifying Termination, divided by 12, multiplied by the
CIC Applicable Factor for the Participant set forth on Schedule C hereto;


ii.notwithstanding anything to the contrary contained in any Equity Plan or any
award agreement thereunder, acceleration of the Participant’s outstanding Equity
Plan awards as follows:


A.each Time Award will become 100% vested on the Payment Date,





--------------------------------------------------------------------------------

EXHIBIT 10.5
B.for each Performance Award, the target payout opportunities attainable under
such awards will be deemed to have been fully earned as of the Change in Control
based upon the greater of (1) an assumed achievement of all relevant performance
goals at the “target” level or (2) the actual level of achievement of all
relevant performance goals against target as of the Company’s fiscal quarter end
before the Change in Control, and


C.each exercisable Equity Plan award (e.g., a stock option or a stock
appreciation right) that is or becomes exercisable will remain exercisable until
the latest date on which the award would have expired by its original terms
(disregarding any early termination due to separation from service), subject to
any rights the Company may have to liquidate such award for fair market value in
connection with a corporate transaction.


c.If the Qualifying Termination is due to the Participant’s Disability or death,
whether inside or outside the Change in Control Period, then the Severance
Benefits will be as follows:


i.on the Payment Date, a lump sum cash amount equal to the Participant’s annual
base salary as in effect immediately before the Qualifying Termination;


ii.on the Payment Date, a lump sum cash amount equal to the Participant’s target
annual cash bonus for the year of the Qualifying Termination, prorated to
reflect the number of days that the Participant was employed during the year of
the Qualifying Termination; and


iii.notwithstanding anything to the contrary contained in any Equity Plan or any
award agreement thereunder, acceleration of the Participant’s outstanding Equity
Plan awards as follows:


A.each Time Award will become 100% vested on the Payment Date, and


B.for each Performance Award, the target payout opportunities attainable under
such awards will be deemed to have been earned as of the Qualifying Termination
based on the actual level of achievement of all relevant performance goals
against target as of the Company’s fiscal quarter end before the Qualifying
Termination.


d.For the avoidance of doubt, a Participant may only receive Severance Benefits
under one of Section 3.2(a), Section 3.2(b), or Section 3.2(c) above.


3.3 “Change in Control Period” means the period beginning on a Change in Control
and ending 18 months after the Change in Control.


3.4 “Change in Control” means the occurrence of any of the following events:


a.a merger of the Company with another entity, a consolidation involving the
Company, or the sale of all or substantially all of the assets of the Company to
another entity if, in any such case, (i) the holders of equity securities of the
Company immediately before such transaction do not beneficially own immediately
after such transaction equity securities of the resulting entity entitled to 50%
or more of the votes then eligible to be cast in the election of directors
generally (or comparable governing body) of the resulting entity in
substantially the same proportions that they owned the equity securities of the
Company immediately before such



--------------------------------------------------------------------------------

EXHIBIT 10.5
transaction or (ii) the persons who were members of the Board immediately before
such transaction do not constitute at least a majority of the board of directors
of the resulting entity immediately after such transaction;


b.the dissolution or liquidation of the Company;


c.any person or entity, including a “group” as contemplated by section 13(d)(3)
of the Securities Exchange Act of 1934, as amended, acquires or gains ownership
or control (including the power to vote) of more than 50% of the combined voting
power of the outstanding securities of the Company; or


d.as a result of or in connection with a contested election of directors, the
persons who were members of the Board immediately before such election cease to
constitute a majority of the Board.


For purposes of this definition, (1) “resulting entity” in the context of a
transaction that is a merger, consolidation, or sale of all or substantially all
assets means the surviving entity (or acquiring entity in the case of an asset
sale) unless the surviving entity (or acquiring entity in the case of an asset
sale) is a subsidiary of another entity and the holders of common stock of the
Company receive capital stock of such other entity in such transaction, in which
event the resulting entity is such other entity, and (2) after the consummation
of a merger or consolidation that does not constitute a Change in Control, the
term “Company” will refer to the resulting entity and the term “Board” will
refer to the board of directors (or comparable governing body) of the resulting
entity.


Notwithstanding the foregoing, for purposes of any Severance Benefits that
provide for a deferral of compensation under Code Section 409A, to the extent
the impact of a Change in Control on such an Severance Benefits would subject a
Participant to additional taxes under Code Section 409A, a Change in Control for
purposes of such Severance Benefits will mean a Change in Control that is also a
“change in control” under Code Section 409A.


4.Forfeiture of Benefits.


4.1 Cessation of Benefits. All Severance Benefits to a Participant under the
Plan shall cease immediately:


a.Upon discovery by the Company that the Participant, while working as an
employee of the Company, engaged in any activity that would have constituted
Cause; or


b.Upon discovery by the Company that the Participant has violated the
Participant’s Restrictive Covenant Agreement.


4.2 Repayment of Benefits. The Company reserves the right to recover Severance
Benefits under the Plan from a Participant if the Participant violates the
Participant’s Restrictive Covenant Agreement.


5.Plan Administration.


5.1 The Plan will be administered by the Compensation Committee of the Board
(the “Plan Administrator”).


5.2 The Plan Administrator will have full and complete authority to enforce the
Plan in accordance with its terms and will have all powers necessary to
accomplish that purpose, including the following:





--------------------------------------------------------------------------------

EXHIBIT 10.5
a.To apply and interpret the Plan, including the authority to construe disputed
provisions;


b.To determine all questions arising in its administration, including those
related to the eligibility of persons to become Participants and eligibility for
Severance Benefits, and the rights of Participants;


c.To compute and certify the amount of Severance Benefits payable to
Participants;


d.To authorize all disbursements in accordance with the Plan;


e.To employ and reasonably compensate accountants, attorneys, and other persons
to render advice or perform services for the Plan as it deems necessary;


f.To make available to Participants upon request, for examination during
business hours, such records as pertain exclusively to the examining
Participant; and


g.To appoint an agent for service of legal process.


5.3 All decisions of the Plan Administrator based on the Plan and documents
presented to it will be in the Plan Administrator’s sole discretion and will be
final and binding upon all persons.


5.4 In no event will the Company, the Plan Administrator, or any officer or
director of the Company incur any liability for any act or failure to act with
respect to the Plan.


6.Claims Procedures.


6.1 Claims for Benefits. Generally, an obligation of the Plan to provide
Severance Benefits to a Participant arises only after the Participant executes a
Participation Agreement and incurs a Qualifying Termination. A Participant not
receiving Severance Benefits who believes that he or she is eligible for such
benefits, or a Participant disputing the amount of Severance Benefits, or any
such Participant’s authorized representative (the “Claimant”), may request in
writing that his or her claim be reviewed by the Plan Administrator. All such
claims for benefits must be submitted to the Plan Administrator at the following
address within 60 days after the Participant’s Termination of Employment:


Extraction Oil & Gas, Inc.
370 17th Street, Suite 5300
Denver, CO 80202
Attention: Plan Administrator for Executive Severance Plan


The review of all claims for Severance Benefits will be governed by the
following rules:


a.Time Limits on Decision. Unless special circumstances exist, a Claimant who
has filed a claim will be informed of the decision on the claim within 90 days
of the Plan Administrator’s receipt of the written claim. This period may be
extended by an additional 90 days if special circumstances require an extension
of time, provided the Claimant is notified of the extension within the initial
90-day period. The extension notice will indicate:


i.The special circumstances requiring the extension of time; and





--------------------------------------------------------------------------------

EXHIBIT 10.5
ii.The date, no later than 180 days after receipt of the written claim, by which
the Claimant can expect to receive a decision.


b. Content of Denial Notice. If a claim for benefits is partially or wholly
denied, the Claimant will receive a written notice that:


i. States the specific reason or reasons for the denial;


ii. Refers to the specific Plan provisions on which the denial is based;


iii. Describes and explains the need for any additional material or information
that the Claimant must supply in order to perfect the claim; and


iv. Describes the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review.


6.2 Appeal of Denied Claims. If the Claimant’s claim is denied and he or she
wants to submit a request for a review of the denied claim, the following rules
apply:


a.Review of Denied Claim. If a Claimant wants his or her denied claim to be
reconsidered, the Claimant must send a written request for a review of the claim
denial to the Plan Administrator no later than 60 days after the date on which
he or she receives written notification of the denial. The Claimant may include
any written comments, documents, records, or other information relating to the
claim for benefits. The Claimant will be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relating to the claim for benefits. The Plan Administrator’s review
will take into account all comments, documents, records, and other information
submitted by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.


b.Decision on Review. The Plan Administrator will review the denied claim and
provide a written decision within 60 days of the date the Plan Administrator
receives the Claimant’s written request for review. This period may be extended
by an additional 60 days if special circumstances require an extension of time,
provided the Participant is notified of the extension within the initial 60-day
period. The extension notice will indicate:


i.The special circumstances requiring the extension of time; and


ii.The date, no later than 120 days after receipt of the written request for
review, by which the Claimant can expect to receive a decision.


c.Content of Denial Notice. If a claim for benefits is partially or wholly
denied on appeal, the Claimant will receive a written notice that:


i.States the specific reason or reasons for denial;


ii.Refers to the specific Plan provisions on which the denial is based;


iii.Includes a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the claim; and





--------------------------------------------------------------------------------

EXHIBIT 10.5
iv.Includes a statement of the right to bring a civil action under Section
502(a) of ERISA.


6.3 Limitations on Legal Actions; Dispute Resolution. Claimants must follow the
claims procedures described in this Section 6 before taking action in any other
forum regarding a claim for benefits under the Plan. Furthermore, any such
action initiated by a Claimant under the Plan must be brought by the Claimant
within one year of a final determination on the claim for benefits under these
claims procedures, or the Claimant’s benefit claim will be deemed permanently
waived and abandoned, and the Claimant will be precluded from reasserting it.
Further, after following the claims procedures described in this Section 6, the
following terms apply to any further disputes that may arise regarding the Plan
(other than disputes with respect to a Restrictive Covenant Agreement):


a.In the event of any dispute, claim, question, or disagreement arising out of
or relating to the Plan, the parties will use their best efforts to settle such
dispute, claim, question, or disagreement. To this effect, they will consult and
negotiate with each other, in good faith, and, recognizing their mutual
interests, attempt to reach a just and equitable resolution satisfactory to both
parties.


b.If the parties do not reach such a resolution within a period of 30 days, then
any such unresolved dispute or claim, upon notice by any party to the other,
will be submitted to and finally settled by arbitration in accordance with the
Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association in effect at the time demand for arbitration is made by any such
party. The parties will mutually agree upon a single arbitrator within 30 days
of such demand. In the event that the parties are unable to so agree within such
30-day period, then within the following 30-day period, 1 arbitrator will be
named by each party. A third arbitrator will be named by the 2 arbitrators so
chosen within 10 days after the appointment of the first 2 arbitrators. In the
event that the third arbitrator is not agreed upon, he or she will be named by
the American Arbitration Association. Arbitration will occur in the State of
Colorado or such other location as may be mutually agreed to by the parties.


c.The award made by all or a majority of the panel of arbitrators will be final
and binding, and judgment may be entered based upon such award in any court of
law having competent jurisdiction. The award is subject to confirmation,
modification, correction, or vacation only as explicitly provided in Title 9 of
the United States Code. The parties acknowledge that the Plan evidences a
transaction involving interstate commerce. The United States Arbitration Act and
the Rules will govern the interpretation, enforcement, and proceedings under
this Section 6.3. Any provisional remedy that would be available from a court of
law will be available from the arbitrators to the parties to the Plan pending
arbitration. Either party may make an application to the arbitrators seeking
injunctive relief to maintain the status quo, or may seek from a court of
competent jurisdiction any interim or provisional relief that may be necessary
to protect the rights and property of that party, until such times as the
arbitration award is rendered or the controversy otherwise resolved.


d.By agreeing to binding arbitration, a Participant must waive his or her right
to a jury trial. The claims covered by this Section 6.3 include any statutory
claims regarding a Participant’s employment or the termination of his or her
employment, including claims regarding workplace discrimination.





--------------------------------------------------------------------------------

EXHIBIT 10.5
7.Miscellaneous.


7.1 Withholding. The Company will have authority to withhold or cause to have
withheld applicable income and payroll taxes from any Severance Benefits under
the Plan to the extent required by law.


7.2 No Contract of Employment. The Plan will not be deemed to constitute a
contract of employment or impose on the Company any obligation to retain any
Participant as an employee, to continue any Participant’s current employment
status, or to change any employment policies of the Company, nor will any term
of the Plan restrict the right of the Company to discharge any of its employees
or restrict the right of any such employee to terminate his employment with the
Company.


7.3 Source of Benefits. The Plan is intended to be an unfunded welfare benefit
plan for purposes of ERISA and a severance pay arrangement within the meaning of
Section 3(2)(B)(i) of ERISA. All benefits payable under the Plan will be paid or
provided by the Company from its general assets. The Plan is not intended to be
a pension plan described in Section 3(2)(A) of ERISA.


7.4 Section 409A. It is intended that the payments and benefits available under
the Plan will be, to the greatest extent possible, exempt from the application
of Code Section 409A, and the Plan will be construed and interpreted
accordingly. However, if the Company determines that all or a portion of the
payments or benefits provided under the Plan constitute “deferred compensation”
under Code Section 409A and that the Participant is a “specified employee,” as
such term is defined under Code Section 409A, then, solely to the extent
necessary to avoid the incurrence of the adverse personal tax consequences under
Code Section 409A, the timing of the applicable payments will be delayed until
the first payroll date after the 6-month anniversary of the Participant’s
“separation from service” (as defined under Code Section 409A) and the Company
will (a) pay to the Participant a lump sum amount equal to the sum of the
payments that the Participant would otherwise have received during such 6-month
period had no such delay been imposed and (b) commence paying the balance of the
payments in accordance with the applicable payment schedule set forth in the
Plan. For purposes of Section 409A, each installment payment provided under the
Plan will be treated as a separate payment. The Company makes no representations
that the payments and benefits provided under the Plan comply with Code Section
409A and in no event will the Company be liable for all or any portion of any
taxes, penalties, interest, or other expenses that may be incurred by the
Participant on account of noncompliance with Code Section 409A.


7.5 Plan Amendment and Termination. The Plan Administrator may at any time
terminate or amend the Plan with respect to any or all Participants for any
reason, including altering, reducing, or eliminating benefits to be paid to
Participants who have not yet experienced a Termination of Employment; provided,
however, that any amendment or termination that eliminates potential Severance
Benefits for a Participant may not be effective until 18 months after notice is
provided to the Participant. The provisions of the Plan as in effect at the time
of a Participant’s Termination of Employment will control any Severance Benefits
paid to that Participant, unless modified by the Plan Administrator or otherwise
specified in the Plan.


7.6 Severability. Should any term of the Plan be deemed or held to be unlawful
or invalid for any reason, such fact will not adversely affect the other terms
of the Plan unless such determination will render impossible or impracticable
the functioning of the Plan, and in such case, an appropriate term or terms will
be adopted so that the Plan may continue to function properly.


7.7 Non-Assignment. The rights of a Participant under the Plan are personal. No
interest of a Participant under the Plan may be assigned, transferred, seized by
legal process, or subjected to the



--------------------------------------------------------------------------------

EXHIBIT 10.5
claims of creditors in any way. A Participant’s rights under the Plan are not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, or encumbrance.


7.8 Governing Law. The Plan will be construed according to the laws of the State
of Colorado, except as preempted by ERISA or other applicable federal law.









--------------------------------------------------------------------------------

EXHIBIT 10.5
SCHEDULE A TO EXECUTIVE SEVERANCE PLAN


PARTICIPATION AGREEMENT
EXTRACTION OIL & GAS, INC.
EXECUTIVE SEVERANCE PLAN


This Participation Agreement is made and entered into by and between the
Executive set forth below (“you”) and Extraction Oil & Gas, Inc., a Delaware
corporation (the “Company”), effective as of ________________________ (the
“Agreement Date”).


The Company maintains the Extraction Oil & Gas, Inc. Executive Severance Plan
(the “Plan”), which provides specified severance benefits in connection with
certain Qualifying Terminations (as defined in the Plan). You hereby acknowledge
that you have read and understand all of the terms of the Plan, and that you
agree to participate in the Plan subject to those terms. You agree that as a
result of you becoming a participant in the Plan, the Employment Agreement
between the Company and you dated ________________________ will be terminated in
its entirety, and that neither you nor the Company will have any further rights
or obligations under such Employment Agreement as of the Agreement Date.


By signing this Participation Agreement, you are also acknowledging that you
have read and understand all of the terms of the Restrictive Covenant Agreement
attached as Exhibit 1 to this Participation Agreement, and that you agree to all
of the terms of that Restrictive Covenant Agreement as a condition to
participating in the Plan.


IN WITNESS WHEREOF, each of the parties has executed this Participation
Agreement, in the case of the Company by its duly authorized officer, as of the
Agreement Date.


EXTRACTION OIL & GAS, INC. EXECUTIVE
Sign name: Sign name:
Print name: Print name:
Title:











--------------------------------------------------------------------------------

EXHIBIT 10.5
EXHIBIT A TO PARTICIPATION AGREEMENT


RESTRICTIVE COVENANT AGREEMENT


THIS RESTRICTIVE COVENANT AGREEMENT (“Agreement”) is made by and between
Extraction Oil & Gas, Inc., a Delaware corporation (the “Company”), and [Name]
(“Executive”) effective [Date] (the “Effective Date”), and hereby amends and
replaces in its entirety any other restrictive covenant agreement heretofore
entered into between Executive and the Company or any of its affiliates.


W I T N E S S E T H:


WHEREAS, the Company maintains an Executive Severance Plan (the “Plan”).


WHEREAS, Executive is required to enter into this Agreement as a condition to
participating in the Plan.


NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Executive agree as follows:


ARTICLE I
DEFINITIONS


In addition to the terms defined in the body of this Agreement, for purposes of
this Agreement, capitalized words shall have the meanings from the Plan.


ARTICLE II
PROTECTION OF INFORMATION


2.1 Disclosure to and Property of the Company. For purposes of this Article II,
the term “the Company” shall include the Company and any of its affiliates, and
any reference to “employment” or similar terms shall include a director and/or
consulting relationship. All information, trade secrets, designs, ideas,
concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed, disclosed to or
acquired by Executive, individually or in conjunction with others, during the
period of Executive’s employment by the Company (whether during business hours
or otherwise and whether on the Company’s premises or otherwise) that relate to
the Company’s or any of its affiliates’ businesses, trade secrets, products or
services (including, without limitation, all such information relating to
corporate opportunities, strategies, business plans, product specifications,
compositions, manufacturing and distribution methods and processes, research,
financial and sales data, pricing terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or their requirements, the
identity of key contacts within the customer’s organizations or within the
organization of acquisition prospects, or production, marketing and
merchandising techniques, prospective names and marks) and all writings or
materials of any type embodying any of such information, ideas, concepts,
improvements, discoveries, inventions and other similar forms of expression
(collectively, “Confidential Information”) shall be disclosed to the Company and
are and shall be the sole and exclusive property of the Company or its
affiliates, as applicable. Moreover, all documents, videotapes, written
presentations, brochures, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, E-mail,
voice mail, electronic databases, maps, drawings, architectural renditions,
models and all other writings or materials of any type embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and other
similar forms of expression (collectively, “Work Product”) are and shall be the
sole and exclusive property of the Company (or its affiliates). Executive agrees
to perform all actions reasonably requested by the Company or its affiliates to
establish and confirm such exclusive ownership. Upon Executive’s Termination of
Employment, for any reason, Executive



--------------------------------------------------------------------------------

EXHIBIT 10.5
promptly shall deliver such Confidential Information and Work Product, and all
copies thereof, to the Company.


2.2 Disclosure to Executive. The Company has and will disclose to Executive and
place Executive in a position to have access to or develop Confidential
Information and Work Product of the Company (or its affiliates); and has and
will entrust Executive with business opportunities of the Company (or its
affiliates); and has and will place Executive in a position to develop business
good will on behalf of the Company (or its affiliates).


2.3 No Unauthorized Use or Disclosure.


(a) Executive agrees to preserve and protect the confidentiality of all
Confidential Information and Work Product of the Company and its affiliates.
Executive agrees that Executive will not, at any time during or after
Executive’s employment with the Company, make any unauthorized disclosure of,
and Executive shall not remove from the Company premises, Confidential
Information or Work Product of the Company or its affiliates, or make any use
thereof, except, in each case, in the carrying out of Executive’s
responsibilities hereunder. Executive shall use all reasonable efforts to cause
all persons or entities to whom any Confidential Information shall be disclosed
by Executive hereunder to preserve and protect the confidentiality of such
Confidential Information.


(b) Executive shall have no obligation hereunder to keep confidential any
Confidential Information if and to the extent disclosure thereof is specifically
required by law; provided, however, that in the event disclosure is required by
applicable law, Executive shall provide the Company with prompt notice of such
requirement prior to making any such disclosure, so that the Company may seek an
appropriate protective order.


(c) At the request of the Company at any time, Executive agrees to deliver to
the Company all Confidential Information that Executive may possess or control.
Executive agrees that all Confidential Information of the Company (whether now
or hereafter existing) conceived, discovered or made by Executive during the
period of Executive’s employment by the Company exclusively belongs to the
Company (and not to Executive), and upon request by the Company for specified
Confidential Information, Executive will promptly disclose such Confidential
Information to the Company and perform all actions reasonably requested by the
Company to establish and confirm such exclusive ownership. Affiliates of the
Company shall be third party beneficiaries of Executive’s obligations under this
Article II. As a result of Executive’s employment by the Company, Executive may
also from time to time have access to, or knowledge of, Confidential Information
or Work Product of third parties, such as customers, suppliers, partners, joint
venturers, and the like, of the Company and its affiliates. Executive also
agrees to preserve and protect the confidentiality of such third party
Confidential Information and Work Product.


(d) Nothing in this Agreement (including Article III below) will prevent
Executive from: (i) reporting possible violations of applicable law to any
governmental agency or entity; or (ii) making disclosures that are protected
under the whistleblower provisions of applicable law. For the avoidance of
doubt, nothing herein shall prevent Executive from making a disclosure of a
trade secret that: (A) is made in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Further, an individual who files
a lawsuit for retaliation by an employer of reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual (X) files
any document containing the trade secret under seal; and (Y) does not disclose
the trade secret, except pursuant to court order.





--------------------------------------------------------------------------------

EXHIBIT 10.5
2.4 Ownership by the Company. If, during Executive’s employment by the Company,
Executive creates any work of authorship fixed in any tangible medium of
expression that is the subject matter of copyright (such as videotapes, written
presentations, or acquisitions, computer programs, E-mail, voice mail,
electronic databases, drawings, maps, architectural renditions, models, manuals,
brochures, or the like) relating to the Company’s business, products, or
services, whether such work is created solely by Executive or jointly with
others (whether during business hours or otherwise and whether on the Company’s
premises or otherwise), including any Work Product, the Company shall be deemed
the author of such work if the work is prepared by Executive in the scope of
Executive’s employment; or, if the work relating to the Company’s business,
products, or services is not prepared by Executive within the scope of
Executive’s employment but is specially ordered by the Company as a contribution
to a collective work, as a part of a motion picture or other audiovisual work,
as a translation, as a supplementary work, as a compilation, or as an
instructional text, then the work shall be considered to be work made for hire
and the Company shall be the author of the work. If the work relating to the
Company’s business, products, or services is neither prepared by Executive
within the scope of Executive’s employment nor a work specially ordered that is
deemed to be a work made for hire during Executive’s employment by the Company,
then Executive hereby agrees to assign, and by these presents does assign, to
the Company all of Executive’s worldwide right, title, and interest in and to
such work and all rights of copyright therein.


2.5 Assistance by Executive. During the period of Executive’s employment by the
Company, Executive shall assist the Company and its nominee, at any time, in the
protection of the Company’s or its affiliates’ worldwide right, title and
interest in and to Confidential Information and Work Product and the execution
of all formal assignment documents requested by the Company or its nominee(s)
and the execution of all lawful oaths and applications for patents and
registration of copyright in the United States and foreign countries. For the
period of 2 years after Executive’s Termination of Employment, at the request
from time to time and expense of the Company or its affiliates, Executive shall
assist the Company or its nominee(s) in the protection of the Company’s or its
affiliates’ worldwide right, title and interest in and to Confidential
Information and Work Product and the execution of all formal assignment
documents requested by the Company or its nominee and the execution of all
lawful oaths and applications for patents and registration of copyright in the
United States and foreign countries.


2.6 Remedies. Executive acknowledges that money damages would not be a
sufficient remedy for any breach of this Article II by Executive, and the
Company or its affiliates shall be entitled to enforce the provisions of this
Article II by terminating Severance Benefits then owing to Executive and to
specific performance and injunctive relief as remedies for such breach or any
threatened breach; provided, that, to the extent the Company receives monetary
damages from Executive, such amounts shall not exceed the total value of
Severance Benefits Executive received. Such remedies shall not be deemed the
exclusive remedies for a breach of this Article II but shall be in addition to
all remedies available at law or in equity, including the recovery of damages
from Executive and Executive’s agents. However, if it is determined that
Executive has not committed a breach of this Article II, then the Company shall
resume Severance Benefits due under the Plan and pay to Executive and
Executive’s spouse, if applicable, all Severance Benefits that had been
suspended pending such determination.


ARTICLE III
STATEMENTS CONCERNING THE COMPANY


3.1 Statements Concerning the Company. Subject to Section 2.3(d) above,
Executive shall refrain, both during and after the termination of the employment
relationship, from publishing any oral or written statements about the Company,
any of its affiliates or any of the Company’s or such affiliates’ directors,
officers, employees, consultants, agents or representatives that (a) are
slanderous, libelous or defamatory, (b) disclose Confidential Information of the
Company, any of its affiliates or any of the Company’s or any such affiliates’
business affairs, directors, officers, employees, consultants, agents or
representatives, or (c) place the Company, any of its affiliates, or any of the
Company’s or any such



--------------------------------------------------------------------------------

EXHIBIT 10.5
affiliates’ directors, officers, employees, consultants, agents or
representatives in a false light before the public. The Company agrees that the
members of the Board and the Company’s named executive officers, while serving
in such capacity for the Company, shall not make negative comments about
Executive or otherwise disparage Executive in any manner that is likely to be
harmful to Executive’s business reputation. The foregoing shall not be violated
by truthful statements in response to legal process, required governmental
testimony or filings, or administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings), and the
foregoing limitation on the Company’s executives and directors shall not be
violated by statements that they in good faith believe are necessary or
appropriate to make in connection with performing their duties and obligations
to the Company.


3.2 Enforcement Rights. A violation or threatened violation of this Article III
may be enjoined by the courts. The rights afforded the Company and its
affiliates under this provision are in addition to any and all rights and
remedies otherwise afforded by law.


ARTICLE IV
NON-COMPETITION AGREEMENT


4.1 Definitions. As used in this Article IV, the following terms shall have the
following meanings:


“Business” means (a) during the period of Executive’s employment by the Company,
the core products and services provided by the Company and its affiliates during
such period and other products and services that are functionally equivalent to
the foregoing, and (b) during the portion of the Prohibited Period that begins
on Executive’s Termination of Employment, the products and services provided by
the Company and its affiliates at the time of such Termination of Employment and
other products and services that are functionally equivalent to the foregoing.


“Competing Business” means any business, individual, partnership, firm,
corporation or other entity which wholly or in any significant part engages in
any business competing with the Business in the Restricted Area. In no event
will the Company or any of its affiliates be deemed a Competing Business.


“Governmental Authority” means any governmental, quasi-governmental, state,
county, city or other political subdivision of the United States or any other
country, or any agency, court or instrumentality, foreign or domestic, or
statutory or regulatory body thereof.


“Legal Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement (including, without
limitation, any of the foregoing that relates to environmental standards or
controls, energy regulations and occupational, safety and health standards or
controls including those arising under environmental laws) of any Governmental
Authority.


“Prohibited Period” means the period during which Executive is employed by the
Company and a period of 2 years following Executive’s Termination of Employment.


“Restricted Area” means any geographic area within a 100-mile radius of any
location where the Company or its affiliates engages in the Business, and for
which Executive has or had responsibilities, during the period of Executive’s
employment.


4.2 Non-Competition; Non-Solicitation. Executive and the Company agree to the
non-competition and non-solicitation provisions of this Article IV in
consideration for the Confidential Information provided by the Company to
Executive pursuant to Article II of this Agreement, to protect the trade secrets
and confidential information of the Company or its affiliates disclosed or
entrusted to



--------------------------------------------------------------------------------

EXHIBIT 10.5
Executive by the Company or its affiliates or created or developed by Executive
for the Company or its affiliates, to protect the business goodwill of the
Company or its affiliates developed through the efforts of Executive and/or the
business opportunities disclosed or entrusted to Executive by the Company or its
affiliates and as an additional incentive for the Company to enter into this
Agreement and provide Severance Benefits.


(a) Subject to the exceptions set forth in Section 4.2(b) below, Executive
expressly covenants and agrees that during the Prohibited Period (i) Executive
will refrain from carrying on or engaging in, directly or indirectly, any
Competing Business in the Restricted Area and (ii) Executive will not, and
Executive will cause Executive’s affiliates not to, directly or indirectly, own,
manage, operate, join, become an employee of, partner in, owner or member of (or
an independent contractor to), control or participate in, be connected with or
loan money to, sell or lease equipment or property to, or otherwise be
affiliated with any business, individual, partnership, firm, corporation or
other entity which engages in a Competing Business in the Restricted Area.


(b) Notwithstanding the restrictions contained in Section 4.2(a) above,
Executive or any of Executive’s affiliates may own an aggregate of not more than
2% of the outstanding stock of any class of any corporation engaged in a
Competing Business, if such stock is listed on a national securities exchange or
regularly traded in the over-the-counter market by a member of a national
securities exchange, without violating the provisions of Section 4.2(a) above,
provided that neither Executive nor any of Executive’s affiliates has the power,
directly or indirectly, to control or direct the management or affairs of any
such corporation and is not involved in the management of such corporation.


(c) Executive further expressly covenants and agrees that during the Prohibited
Period, Executive will not, and Executive will cause Executive’s affiliates not
to (i) engage or employ, or solicit or contact with a view to the engagement or
employment of, any person who is an officer or employee of the Company or any of
its affiliates or (ii) canvass, solicit, approach or entice away or cause to be
canvassed, solicited, approached or enticed away from the Company or any of its
affiliates any person who or which is a customer of any of such entities during
the period during which Executive is employed by the Company.


(d) The restrictions contained in this Section 4.2 shall not apply to any
product or service that the Company provided during Executive’s employment but
that the Company no longer provides at Executive’s Termination of Employment.


(e) Before accepting employment with any other person or entity while employed
by the Company during the Prohibited Period, Executive will inform such person
or entity of the restrictions contained in this Article IV.


4.3 Relief. Executive and the Company agree and acknowledge that the limitations
as to time, geographical area and scope of activity to be restrained as set
forth in Section 4.2 above are reasonable and do not impose any greater
restraint than is necessary to protect the legitimate business interests of the
Company. Executive and the Company also acknowledge that money damages would not
be sufficient remedy for any breach of this Article IV by Executive, and the
Company or its affiliates shall be entitled to enforce the provisions of this
Article IV by terminating Severance Benefits then owing to Executive and to
specific performance and injunctive relief as remedies for such breach or any
threatened breach; provided, that, to the extent the Company receives monetary
damages from Executive, such amounts shall not exceed the total value of
Severance Benefits Executive received. Such remedies shall not be deemed the
exclusive remedies for a breach of this Article IV but shall be in addition to
all remedies available at law or in equity, including the recovery of damages
from Executive and Executive’s agents. However, if it is determined that
Executive has not committed a breach of this Article IV, then the Company shall
resume the Severance Benefits due under the Plan and pay to Executive all
Severance Benefits that had been suspended pending such determination.





--------------------------------------------------------------------------------

EXHIBIT 10.5
4.4 Reasonableness; Enforcement. Executive hereby represents to the Company that
Executive has read and understands, and agrees to be bound by, the terms of this
Article IV. Executive acknowledges that the geographic scope and duration of the
covenants contained in this Article IV are the result of arm’s-length bargaining
and are fair and reasonable in light of (a) the nature and wide geographic scope
of the operations of the Business, (b) Executive’s level of control over and
contact with the Business in all jurisdictions in which it is conducted, (c) the
fact that the Business is conducted throughout the Restricted Area and (d) the
amount of Confidential Information that Executive is receiving in connection
with the performance of Executive’s duties hereunder. It is the desire and
intent of the parties that the provisions of this Article IV be enforced to the
fullest extent permitted under applicable Legal Requirements, whether now or
hereafter in effect and therefore, to the extent permitted by applicable Legal
Requirements, Executive and the Company hereby waive any provision of applicable
Legal Requirements that would render any provision of this Article IV invalid or
unenforceable.


4.5 Reformation. The Company and Executive agree that the foregoing restrictions
are reasonable under the circumstances and that any breach of the covenants
contained in this Article IV would cause irreparable injury to the Company.
Executive understands that the foregoing restrictions may limit Executive’s
ability to engage in certain businesses anywhere in the Restricted Area during
the Prohibited Period, but acknowledges that Executive will receive sufficient
consideration from the Company to justify such restriction. Further, Executive
acknowledges that Executive’s skills are such that Executive can be gainfully
employed in non-competitive employment, and that the agreement not to compete
will not prevent Executive from earning a living. Nevertheless, if any of the
aforesaid restrictions are found by a court of competent jurisdiction to be
unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the parties intend for the restrictions herein set forth to be
modified by the court making such determination so as to be reasonable and
enforceable and, as so modified, to be fully enforced. By agreeing to this
contractual modification prospectively at this time, the Company and Executive
intend to make this provision enforceable under the law or laws of all
applicable States, Provinces and other jurisdictions so that the entire
agreement not to compete and this Agreement as prospectively modified shall
remain in full force and effect and shall not be rendered void or illegal. Such
modification shall not affect Severance Benefits to Executive under the Plan.


ARTICLE V
DISPUTE RESOLUTION


5.1 Arbitration. Except as otherwise provided in this Article V, any and all
claims or disputes between Executive and the Company or its parents,
subsidiaries and affiliates (including, without limitation, the validity, scope,
and enforceability of this Article V and claims arising under any federal, state
or local law prohibiting discrimination in employment or governing the
employment relationship in any way) shall be submitted for final and binding
arbitration by a single arbitrator in Denver, Colorado, in accordance with the
rules for resolution of employment disputes of the American Arbitration
Association (“AAA”). The arbitrator shall have the power to gather such
materials, information, testimony, and evidence as he or she deems relevant to
the dispute before him or her, and each party will provide such materials,
information, testimony, and evidence requested by the arbitrator, except to the
extent any information so requested is subject to an attorney-client or other
privilege. The arbitrator shall apply the substantive law of the State of
Colorado (excluding Colorado choice-of-law principles that might call for the
application of some other state’s law), or federal law, or both as applicable to
the claims asserted. The results of the arbitration and the decision of the
arbitrator will be final and binding on the parties and each party agrees and
acknowledges that these results shall be enforceable in a court of law of
competent jurisdiction; provided that the parties agree that the arbitrator and
any court enforcing the award of the arbitrator shall not have the right or
authority to award punitive or exemplary damages to any disputing party. No
demand for arbitration may be made after the date when the institution of legal
or equitable proceedings based on such claim or dispute would be barred by the
applicable statute of limitations. In the event either party must resort to the
judicial



--------------------------------------------------------------------------------

EXHIBIT 10.5
process to enforce the provisions of this Agreement, the award of an arbitrator,
or equitable relief granted by an arbitrator, the party seeking enforcement
shall be entitled to recover from the other party all costs of litigation
including, but not limited to, reasonable attorney’s fees and court costs. All
proceedings conducted pursuant to this agreement to arbitrate, including any
order, decision or award of the arbitrator, shall be kept confidential by all
parties. Executive and the Company explicitly recognize that no provision of
this Article V shall prevent either party from seeking to resolve any dispute
relating to Article II or Article IV of this Agreement in a court of law.
Executive and the Company further acknowledge and agree that a court of
competent jurisdiction shall have the power to maintain the status quo pending
the arbitration of any dispute under this Article V, and this Article V shall
not require the arbitration of an application for emergency or temporary
injunctive relief by either party pending arbitration; provided, however, that
the remainder of any such dispute beyond the application for emergency or
temporary injunctive relief shall be subject to arbitration under this Article
V.


5.2 Waiver of Jury Trial. EXECUTIVE ACKNOWLEDGES THAT, BY SIGNING THIS
AGREEMENT, EXECUTIVE IS WAIVING ANY RIGHT THAT EXECUTIVE MAY HAVE TO A JURY
TRIAL OR, EXCEPT AS EXPRESSLY PROVIDED HEREIN, A COURT TRIAL OF ANY CLAIM
ALLEGED BY EXECUTIVE.


ARTICLE VI
MISCELLANEOUS


6.1 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally or by courier,
(b) on the date receipt is acknowledged if delivered by certified mail, postage
prepaid, return receipt requested or (c) one day after transmission if sent by
facsimile transmission with confirmation of transmission, as follows:



If to Executive, addressed to:the last known residential address reflected in
the Company’s records.If to the Company, addressed to:Extraction Oil & Gas,
Inc.370 17th Street, Suite 5300Denver, CO 80202Attention: General Counsel



or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.


6.2 Applicable Law; Submission to Jurisdiction.


(a) This Agreement is entered into under, and shall be governed for all purposes
by, the laws of the State of Colorado, without regard to conflicts of laws
principles thereof.


(b) With respect to any claim or dispute related to or arising under this
Agreement, the parties hereto hereby consent to the exclusive jurisdiction,
forum and venue of the state and federal courts located in the State of
Colorado.


6.3 No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.





--------------------------------------------------------------------------------

EXHIBIT 10.5
6.4 Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.


6.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.


6.6 Headings. The Section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.


6.7 Affiliate. As used in this Agreement, the term “affiliate” as used with
respect to a particular person or entity shall mean any other person or entity
which owns or controls, is owned or controlled by, or is under common ownership
or control with, such particular person or entity.


6.8 Successors; Assigns; Third Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of the Company and any successor of the
Company. In addition, the Company may assign this Agreement to any other
affiliate of the Company at any time without the consent of Executive, and any
assign of the Company shall be deemed to be the Company for purposes of this
Agreement. Except as provided in the foregoing sentences of this Section 6.8,
this Agreement and the rights and obligations of the parties hereunder are
personal, and neither this Agreement nor any right, benefit, or obligation of
either party hereto shall be subject to voluntary or involuntary assignment,
alienation, or transfer, whether by operation of law or otherwise, without the
prior written consent of the other party. Each affiliate of the Company shall be
a third party beneficiary of, and may directly enforce, Executive’s obligations
under Article II, Article III and Article IV of this Agreement.


6.9 Term. Termination of this Agreement shall not affect any right or obligation
of any party which is accrued or vested prior to such termination. Without
limiting the scope of the preceding sentence, the provisions of Articles II,
III, IV, and V of this Agreement shall survive any termination of Executive’s
employment relationship and/or of this Agreement.


6.10 Entire Agreement. Except as provided in any signed written agreement
contemporaneously or hereafter executed by the Company and Executive, this
Agreement constitutes the entire agreement of the parties with regard to the
subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
employment of Executive by the Company. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof are hereby
null and void and of no further force and effect.


6.11 Modification; Waiver. Any modification to or waiver of this Agreement will
be effective only if it is in writing and signed by the parties to this
Agreement.


[Signatures begin on next page.]









--------------------------------------------------------------------------------

EXHIBIT 10.5
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

EXTRACTION OIL & GAS, INC.By:Name:Title:EXECUTIVE







































































SIGNATURE PAGE TO
RESTRICTIVE COVENANT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT 10.5
SCHEDULE B TO EXECUTIVE SEVERANCE PLAN


The Non-CIC Applicable Factor is determined based on the Plan Administrator’s
designation of the Participant into one of the tiers set forth below as follows:

PositionNon-CIC Applicable FactorTier I24Tier II20Tier III16Tier IV9










--------------------------------------------------------------------------------

EXHIBIT 10.5
SCHEDULE C TO EXECUTIVE SEVERANCE PLAN


The CIC Applicable Factor is determined based on the Plan Administrator’s
designation of the Participant into one of the tiers set forth below as follows:

PositionCIC Applicable FactorTier I36Tier II30Tier III24Tier IV16




